Opinion issued April 5, 2007 
 





 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00661-CR
____________

MIGUEL PERALES CANO, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 268th District Court 
 Fort Bend County, Texas
Trial Court Cause No. 42676



MEMORANDUM  OPINION ON PERMANENT ABATEMENT
	On March 19, 2007, the State filed a motion to permanently abate the above-
referenced appeal citing Tex. R. App. P. 7.1 (a) (2).  In support of its motion, the State
attached a certified copy of the certificate of death for Miguel Perales Cano, Jr., the
appellant.  The certificate  states that appellant died on September 30, 2006 while in
custody of the Texas Department of Criminal Justice where he was assigned to the
Stiles Unit.
	The death of an appellant during the pendency of an appeal deprives this court
of jurisdiction.  Moliter v. State, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  The
State's motion is granted.
	Therefore, we order the this appeal permanently abated.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).